 Case 3:19-cv-01086-NJR Document 21 Filed 11/26/19 Page 1 of 3 Page ID #58




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

JARED MAIRS, individually and on              )
behalf of all others similarly situated       )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Case No. 3:19-cv-01086-NJR-RJD
                                              )
ALLSUP, LLC and ALLSUP                        )
EMPLOYMENT SERVICES, LLC                      )
                                              )
               Defendants.                    )

                            DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants, by their

attorneys, move to dismiss Plaintiff’s complaint with prejudice. In support of their motion,

Defendants state:

       1.      In his class-action complaint, Plaintiff, Jared Mairs (“Mairs”), alleges that

Defendant Allsup Employment Services, LLC (“AES”) made a pre-recorded call to him pursuant

to a contract with the Social Security Administration. As a result, Mairs alleges that AES and its

parent company, Defendant Allsup, LLC (“Allsup”), are liable under the Telephone Consumer

Protection Act (“TCPA”).

       2.      Mairs’s complaint should be dismissed. In rulings that the Seventh Circuit

prohibits Mairs from challenging here, the Federal Communications Commission (“FCC”) has

ruled that the TCPA does not apply where government contractors make pre-recorded calls about

employment-related services for the Social Security Administration. In his complaint, Mairs

makes several efforts to get around this ruling. But, in so doing, Mairs ignores the language of

the FCC’s ruling, the policy behind that ruling, and the content and context of the challenged

calls. Moreover, even if AES’ calls were actionable (which they are not), Allsup would not be
 Case 3:19-cv-01086-NJR Document 21 Filed 11/26/19 Page 2 of 3 Page ID #59




liable for those calls. Mairs concedes that Allsup did not make the calls. And Mairs offers no

basis for holding Allsup vicariously liable for those calls.

       3.      Defendants contemporaneously file their memorandum in support of this motion.

       WHEREFORE, pursuant to Rule 12(b)(6), Defendants respectfully request that this Court

dismiss Mairs’s complaint with prejudice, and grant any additional relief that this Court deems

appropriate.

Dated: November 26, 2019                               Respectfully Submitted,

                                                      ALLSUP, LLC and ALLSUP
                                                      EMPLOYMENT SERVICES,
                                                      LLC, Defendants

                                                      By: /s/ Scott J. Helfand
                                                              One of Their Attorneys

Jeffrey S. Heuer (#6201298)
Jeff.Heuer@huschblackwell.com
Husch Blackwell LLP
190 Carondelet Plaza, Ste. 600
St. Louis, MO 63105
Telephone: 314-480-1500
Facsimile: 314-480-1505

Scott J. Helfand (#6283064)
Scott.Helfand@huschblackwell.com
Husch Blackwell LLP
120 S. Riverside Plaza, Ste. 2200
Chicago, IL 6060
Telephone: 312-655-1500
Facsimile: 313-655-1501




                                                  2
 Case 3:19-cv-01086-NJR Document 21 Filed 11/26/19 Page 3 of 3 Page ID #60




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that on this 26th day of November 2019, a copy of the foregoing

document was filed with the Clerk of the Court using the CM/ECF system, which sent

notifications of such filing to all counsel of record.



                                               /s/ Scott J. Helfand




                                                   3
